12‐549 
     Morales‐Durate v. Sessions 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 
     IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.    WHEN CITING 
     A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
     CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY 
     PARTY NOT REPRESENTED BY COUNSEL.     
                                                         
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  15th  day  of  March,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  ROBERT D. SACK, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                   Circuit Judges, 
 9                          GREGORY H. WOODS, 
10                                   District Judge.*   
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12          
13         JAVIER MORALES‐DURATE, 
14          
15                                            Petitioner, 
16                                    
17                                   v.                                                  No. 12‐549‐ag 
18                                                                                    
19         JEFFERSON B. SESSIONS, III, UNITED STATES 
20         ATTORNEY GENERAL, 
21          
22                                            Respondent. 
23         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     *  Judge Gregory H. Woods, of the United States District Court for the Southern District of New York, 
     sitting by designation. 
      

                                                         1
 1          FOR PETITIONER:                             PAUL B. GROTAS (Gary J. Yerman, on the 
 2                                                      brief), New York, N.Y.    
 3                                       
 4          FOR RESPONDENT:                             CHRISTOPHER BUCHANAN, Trial 
 5                                                      Attorney, Office of Immigration 
 6                                                      Litigation, Civil Division, (Stuart F. 
 7                                                      Delery, Acting Assistant Attorney 
 8                                                      General, Civil Division, Melissa 
 9                                                      Neiman‐Kelting, Senior Litigation 
10                                                      Counsel, Office of Immigration 
11                                                      Litigation, on the brief), United States 
12                                                      Department of Justice, Washington, 
13                                                      D.C. 
14          UPON DUE CONSIDERATION of this petition for review of a Board of 
15   Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED, ADJUDGED, 
16   AND DECREED that the petition for review is DISMISSED. 
17          Javier Morales‐Durate (“Morales”) is a native and citizen of Guatemala.    He 
18   asks us to review a January 19, 2012 BIA decision affirming the decision of an 
19   Immigration Judge (“IJ”) to deny adjustment of status as a matter of discretion and to 
20   order Morales removed.    In re Javier Morales‐Durate, No. A029 283 931 (B.I.A. Jan. 
21   19, 2012), aff’g No. A029 283 931 (Immigr. Ct. N.Y.C. Oct. 25, 2010).    Here, we review 
22   the IJ’s decision as modified by the BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 
23   426 F.3d 520, 522 (2d Cir. 2005).    We assume the parties’ familiarity with the facts 
24   and record of the prior proceedings, to which we refer only as necessary to explain 
25   our decision to dismiss the petition.   
26          As a general matter, we lack jurisdiction to review the agency’s discretionary 
27   denial of an application to adjust status.    See 8 U.S.C. § 1252(a)(2)(B)(i); Guyadin v. 
28   Gonzales, 449 F.3d 465, 468 (2d Cir. 2006).    But we retain jurisdiction to review 
29   “constitutional claims or questions of law.”    8 U.S.C. § 1252(a)(2)(D).    As to those 
30   claims and questions, our review is de novo.    Pierre v. Holder, 588 F.3d 767, 772 (2d 
31   Cir. 2009).    To assess whether a petitioner raises a constitutional challenge or 



                                                    2
 1   question of law over which we have jurisdiction, we “study the argument[] 
 2   asserted[] [and] . . . determine, regardless of the rhetoric employed in the petition, 
 3   whether it merely quarrels over the correctness of the factual findings or justification 
 4   for the discretionary choices, in which case the court would lack jurisdiction.”    Xiao 
 5   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d Cir. 2006).     
 6            Morales argues that we have jurisdiction for three reasons, each of which we 
 7   reject.     
 8            First, he claims that the BIA committed legal error by considering arrests and 
 9   convictions that are not statutory grounds for inadmissibility.    But the agency may 
10   consider past criminal conduct, whether or not it renders the alien inadmissible, in 
11   deciding whether to deny relief as a matter of discretion.    See, e.g., Wallace v. 
12   Gonzales, 463 F.3d 135, 139 (2d Cir. 2006); In re Grijalva, 19 I. & N. Dec. 713, 722 
13   (B.I.A. 1988).    We therefore reject the argument as a basis for our jurisdiction, as it 
14   amounts to a mere disagreement with the IJ’s discretionary choice and balancing of 
15   the equities.    See Guyadin, 449 F.3d at 468.     
16            Second, Morales argues that the IJ illegally failed to offer a “basis for her 
17   determination that [Morales] has ‘a serious lack of respect for laws in the United 
18   States.’”    It is true that the agency commits legal error when its discretionary 
19   decision is “made without rational justification,” Xiao Ji Chen, 471 F.3d at 329, or 
20   when “facts important to [the discretionary] determination . . . have been totally 
21   overlooked and others have been seriously mischaracterized,” Mendez v. Holder, 
22   566 F.3d 316, 323 (2d Cir. 2009).    But the IJ explained that the decision rested on (1) 
23   Morales’s testimony regarding his repeated arrests for drinking and driving and (2) 
24   Morales’s acknowledgement that he did not have a driver’s license while driving.   
25   That record evidence justified the agency’s decision, and Morales points to no 

      
                                                   3
 1   testimony that the IJ misconstrued or overlooked.    See Xiao Ji Chen, 471 F.3d at 329; 
 2   Mendez, 566 F.3d at 323. 
 3         Finally, Morales argues that the IJ erred when it declined to consider the 
 4   presence of his adult children in the United States because there was “no indication 
 5   that [they] have any [immigration] status in the United States.”    But the BIA’s 
 6   decision did not rely on the IJ’s finding regarding Morales’s children.    Because that 
 7   finding formed no part of the final agency decision under review, we cannot consider 
 8   it.    See Xue Hong Yang, 426 F.3d at 522 (reviewing IJ’s decision as modified by BIA).   
 9         For the foregoing reasons, the petition for review is DISMISSED.    As we have 
10   completed our review, the temporary stay of removal that the Court previously 
11   granted in this petition is VACATED, and the pending motion for a stay of removal 
12   in this petition is DISMISSED as moot.   
13                                                   FOR THE COURT:   
14                                                   Catherine O=Hagan Wolfe, Clerk of Court 




      
                                                 4